Citation Nr: 0526053	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  97-26 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits under 38 U.S.C.A. § 1318.


WITNESS AT HEARING ON APPEAL

Appellant, K.S., and C.S. 


ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1936 to July 
1938, and from April 1941 to December 1945.  The veteran died 
in May 1997.  The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 decision by the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, in which the appellant was denied service 
connection for the cause of the veteran's death.  In a July 
1999 decision, the Board also denied service connection for 
the cause of the veteran's death.

The appellant appealed that decision to the United States 
Court of Appeals for Veterans Claims (Court).  In June 2000, 
the Secretary of the Department of Veteran's Affairs 
(Secretary) filed an unopposed motion to vacate and remand 
the July 1999 Board decision.  By order of the Court, dated 
in September 2000, the Board's decision was vacated and 
remanded pursuant to the Secretary's motion. 

In May 2001, the Board remanded the appellant's claim in 
order to obtain copies of treatment records from Dr. Terrell.  
In October 2002, the Board remanded the appellant's claim in 
order to provide the appellant with a hearing, as requested 
by the appellant.  The appellant testified at a hearing 
before a decision review officer in February 2003.  In August 
2003, the Board again remanded the appellant's claim in order 
to attempt to obtain the service medical records from the 
veteran's first period of service.  






FINDINGS OF FACT

1.  The official death certificate shows that the veteran 
died in May 1997.  The immediate cause of death was noted to 
be cardio-respiratory arrest due to kidney failure.

2.  At the time of the veteran's death service connection was 
in effect for amputation, middle third, right radius and 
ulna, evaluated as 70 percent disabling; residuals, gunshot 
wound, right thigh, evaluated as 10 percent disabling; scars, 
left thigh, left back, left chest, and left shoulder, 
evaluated as 10 percent disabling; venous stasis, evaluated 
as 10 percent disabling; and atrophy of the right testicle 
which was assigned a noncompensable evaluation.  The veteran 
was in receipt of special monthly compensation benefits on 
account of the anatomical loss of the right hand and loss of 
use of a creative organ.  He had been in receipt of a total 
disability rating for compensation purposes based on 
individual unemployability, effective from May 1994.

3.  Hypertension and renal disease are not of service origin.

4.  Hypertension and renal disease are not causally related 
to the service connected disabilities.

5.  A disability of service origin was not involved in the 
veteran's death and did not result in such debilitation and 
general impairment of health as to render the veteran 
materially less capable of resisting the cause of death.

6.  The veteran did not have a service-connected disability 
rated at 100 percent for 10 years prior to his death; he was 
not continuously rated as totally disabled for the five-year 
period after his discharge from service; and he was never a 
prisoner of war.

CONCLUSIONS OF LAW

1.  Cardiovascular-renal disease was not incurred in or 
aggravated by active service and may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 11137, 5107 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004).

2.  Cardiovascular-renal disease was not proximately due to 
or the result of a service connected disease or injury.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.310 (2004).

3.  A service-connected disability did not cause or 
contribute substantially or materially to the veteran's 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2004).

4.  The criteria to establish entitlement to DIC benefits 
under the provisions of 38 U.S.C.A. § 1318 have not been met.  
38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This law eliminates the concept of 
a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)). 

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Court) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 U.S.C.A. §§ 
5102 and 5103.  The Act contains a provision that clarifies 
that VA may make a decision on a claim before the expiration 
of the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __, Section 701 (H.R. 2297, December 16, 
2003).

The record reflects that VA has made reasonable efforts to 
notify the appellant of the information and evidence needed 
to substantiate her claim.  The appellant was provided with a 
copy of the rating decision noted above; a July 1997 
statement of the case; August 1997, February 1999, July 2002, 
April 2003, and April 2005 supplemental statements of the 
case; and VCAA letters were sent in April 2002 and September 
2004.  These documents, collectively, provide notice of the 
law and governing regulations, as well as the reasons for the 
determination made regarding her claim.  By way of these 
documents, the appellant was also specifically informed of 
the cumulative evidence already having been previously 
provided to VA or obtained by VA on her behalf.  The April 
2002 and September 2004 letters informed the appellant of 
what evidence VA would obtain.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The record discloses that VA has met its duty to assist in 
obtaining all relevant evidence available to substantiate her 
claim.  All available records identified have been obtained 
and associated with the claims folder.  

The Board notes that the April 2002 and September 2004 
letters were mailed to the appellant subsequent to the 
appealed rating decision in violation of the VCAA and the 
appellant was not specifically informed to furnish copies of 
any evidence in her possession as required by 38 C.F.R. 
§ 3.159.  The Board, however, finds that in the instant case 
the appellant has not been prejudiced by this defect.  In 
this regard, the Board notes the appellant was provided 
notice of the division of responsibility in obtaining 
evidence pertinent to the case and ample opportunity to 
submit and/or identify such evidence.  Therefore, under the 
circumstances, the Board finds that any error in the 
implementation of the VCAA is deemed to be harmless error.  
VA has satisfied both its duty to notify and assist the 
appellant in this case and adjudication of this appeal at 
this juncture poses no risk of prejudice to the appellant.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Factual Background

The official death certificate shows that the veteran died in 
May 1997.  The immediate cause of death was cardio-
respiratory arrest due to kidney failure.  An autopsy was not 
performed.

At the time of the veteran's death, service connection was in 
effect for amputation, middle third, right radius and ulna, 
evaluated as 70 percent disabling; residuals, gunshot wound, 
right thigh, evaluated as 10 percent disabling; scars, left 
thigh, left back, left chest, and left shoulder, evaluated as 
10 percent disabling; venous stasis, evaluated as 10 percent 
disabling; and atrophy of the right testicle which was 
assigned a noncompensable evaluation.  The veteran was in 
receipt of special monthly compensation benefits on account 
of the anatomical loss of the right hand and loss of use of a 
creative organ.  Entitlement to a total rating for 
compensation purposes due to individual unemployability was 
granted in an August 1994 rating decision, effective from May 
1994.

The service administrative records reflect that the veteran 
was awarded a Purple Heart and a Bronze Star for engaging the 
enemy at Okinawa in May 1945.  The service medical records, a 
portion of which was received in January 1999, reflect that 
at the time of the entrance examination, the veteran's blood 
pressure was 140/96.  The records show that the veteran was 
hospitalized in May 1945 after sustaining multiple shell 
fragment wounds to the thighs, scrotum, back, chest, and 
right forearm.  The wounds resulted in an incomplete 
amputation of the forearm in the middle third.  While 
hospitalized, the veteran underwent an amputation of the 
right forearm, middle third and several revisions.  Numerous 
blood pressure readings were recorded that were within the 
range of normal.  He underwent surgery on two occasions in 
June 1945.  His blood pressures included readings of 134/92 
and 138/90.  After returning from surgery in October 1945, 
blood pressure readings included 122/90, 125/94, and 122/90.

VA examinations in September 1946 and December 1960 reflect 
no complaint or finding relative to hypertension or a kidney 
disorder.

A private hospital summary, dated in June 1985, contains 
diagnoses of moderately severe hypertension, possibly 
renovascular, in origin from wounds in World War II, marked 
venous sufficiency of the lower extremities with chronic 
severe lower extremity edema secondary to injuries in WWII, 
and chronic stable renal insufficiency, probably secondary to 
longstanding hypertension.  At that time the veteran reported 
that he sustained a number of war wounds from WWII.  It was 
reported that he had extensive flank and abdominal injuries.  
The clinical history further indicated that he had severe 
hypertension since the injuries and there was a question of 
some damage to the kidneys or renal artery.  He had required 
anti-hypertensive therapy for the last 30 years.  The summary 
shows that the treating physician was B. F. McCraw, M.D.

VA examinations were conducted in September 1985.  At that 
time it was reported that there was an in-service history of 
a shrapnel injury to the left flank.  The veteran sustained 
multiple fractures and an injury to the left kidney.  The 
diagnoses included hypertension, poorly controlled; renal 
insufficiency, possibly secondary to renal insufficiency; and 
venous insufficiency of both lower legs, worse on the right, 
probably secondary to shrapnel injuries.

Of record are private medical records from the veteran's 
treating physicians, T. Boyd, M.D. and B. F. McCraw, M.D., 
covering treatment in 1985 and 1986.  In November 1985, Dr. 
McCraw indicated that the veteran had essential or vascular 
renal hypertension, chronic renal insufficiency, 
osteoarthritis, esophagitis and several musculoskeletal 
deformities from injuries he sustained during WWII.  He also 
had urinary tract infections probably secondary to injuries 
received in WWII, although the details of this were not 
exactly known.

In an April 1986 statement, Dr. Boyd indicated that following 
a review of the veteran's medical history, much of his 
hypertensive problem may very well have been related to the 
injury to his left kidney.  Dr. Boyd went on to state that 
this would certainly be consistent with the fact that Capoten 
had been successful in helping control his blood pressure 
much better than other medications.  In summary, Dr. Boyd 
indicated that much of the veteran's physical problems 
stemmed from trauma sustained during military service.  It 
was also pointed out that a treatment record dated in April 
1986, and shown to be associated with treatment received by 
the veteran from Dr. Boyd, included an opinion indicating 
that the veteran's hypertension was secondary to his chronic 
renal failure.

VA examinations were conducted in May 1986.  A genitourinary 
evaluation contains a history that the veteran sustained an 
injury to the left kidney from shrapnel during WWII.  He had 
recurrent urinary tract infections since then.  The 
impressions included injury to the left kidney causing 
pyelonephritis.  An intravenous pyelogram (IVP) was 
scheduled.  The veteran was referred to a VA urologist.  The 
urologist indicated that the IVP and the medical notes 
pertaining to the veteran's injury in 1945 were reviewed.  
The urologist indicated that there was no record of an injury 
to the kidney.  The impression was bilateral chronic renal 
disease due to hypertension or chronic nephritis.  The 
general examination contained a diagnosis of hypertension, 
probably essential, and mild renal insufficiency secondary to 
hypertension.

The veteran continued to receive private medical treatment 
from 1986 to 1997.  A private medical opinion received by VA 
in January 1994 from Dr. McCraw is to the effect that the 
veteran sustained extensive wounds during WWII resulting in 
the amputation of the right arm.  He also had a rather severe 
left flank injury with numerous shrapnel wounds to the lower 
extremities.  He had numerous complications as a result of 
these injuries.  He had rather severe hypertension dating 
back to the time of his military service and historically 
over the years until the early 1980's his blood pressure was 
never adequately controlled.  Dr. McCraw indicated that the 
veteran had had renovascular hypertension, which was never 
well controlled until he was started on Capoten in 1985.  Dr. 
McCraw also noted that the veteran developed chronic renal 
failure secondary to the hypertension as well as having 
incurred an acute cerebrovascular accident that was also 
secondary to the hypertension.  Dr. McCraw indicated that he 
thought all these could be directly related to in-service 
injuries.

The veteran was hospitalized at a private facility in April 
1997 for renal failure with pulmonary edema.  He was 
discharged with diagnoses to include pulmonary edema with 
renal failure, cardiomyopathy, documented stroke, and atrial 
fibrillation.

The veteran's death certificate indicates that he died on May 
[redacted], 1997.  The immediate cause of death listed was cardio-
respiratory arrest due to, or as a consequence of, kidney 
failure.

An August 1998 letter from Dr. McCraw indicated that he had 
treated the veteran from 1985 until his death.  Dr. McCraw 
reported that the veteran had received rather severe injuries 
in World War II that resulted in the amputation of his right 
arm.  The veteran received a rather severe injury to his left 
flank, and in the doctor's opinion, that injury resulted in 
severe renovascular hypertension that was poorly controlled 
until the 1980's.  The veteran subsequently developed chronic 
renal insufficiency that progressed and was the ultimate 
cause of his death.  Dr. McCraw further reported that the 
veteran also suffered a stroke in 1991 that severely 
incapacitated him for the last several years of his life.  
Dr. McCraw stated that there was absolutely no question in 
his mind that the injury to the kidney in World War II 
resulted in this severe hypertension that could not be 
adequately treated until the advent of ACE inhibitors.

In an October 1998 statement, Dr. McCraw stated that he 
provided treatment for the veteran from 1985 until his death 
in 1997.  Dr. McCraw stated that it had long been his opinion 
that the veteran had suffered from renovascular hypertension.  
The doctor stated that the veteran had a documented injury to 
his left kidney.  He further stated that historically, the 
veteran's blood pressure had never been well controlled until 
he was started on the medicine Capoten in the early 1980's.  
Dr. McCraw reported that a 1987 renal ultrasound indicated 
that the left kidney was smaller than the right, and in the 
doctor's opinion, that was consistent with renovascular 
hypertension arising out of a vascular injury to the left 
kidney in World War II.  The letter further stated that Dr. 
McCraw noted "that there will never be a way to conclusively 
prove without a doubt one way or another if [the veteran], in 
fact, developed renovascular hypertension due to his 
injuries."  The doctor further stated that there was no 
doubt that the veteran's hypertension ultimately resulted in 
his demise, progressing to full-fledged renal failure with 
complicating cerebrovascular accidents along the way.  Dr. 
McCraw concluded that in his opinion, that there was no doubt 
that the veteran's wounds from World War II resulted in his 
premature death.

Of record is a December 1998 statement from J.S. Haney, M.D.  
Dr. Haney stated that he treated the veteran from November 
1977 to May 1985 for hypertension.  Dr. Haney stated that it 
was suspected that some of the veteran's in-service wounds 
were to the kidneys, and that probable renal vascular damage 
was the cause of his hypertension.

Pursuant to a September 1998 Board remand, specific medical 
opinions were obtained from a VA medical specialist.  The 
Board requested opinions, and supporting rationale, as to the 
following:

a) Whether it is as least as likely as 
not that the veteran's hypertension 
caused or aggravated the renal 
insufficiency?

b) If yes, whether it is as least as 
likely as not that the hypertension was 
initially manifested during active duty 
or within a year after service, or if 
present prior to service was aggravated 
by active duty?  If no, whether it is 
as least as likely as not that the 
hypertension was caused or aggravated 
by the service-connected disabilities?

c) Whether it is as least as likely as 
not that the cause of the veteran's 
death is related to military service?

d) If no, whether it is as least as 
likely as not that the service-
connected disabilities caused or 
aggravated the cause of death?

e) If no, whether it is as least as 
likely as not that the service-
connected disabilities contributed 
substantially or materially to cause 
the veteran's death or resulted in such 
debilitation and general impairment of 
health to an extent as to render the 
veteran materially less capable of 
resisting the effects of the cause of 
death?

The requested VA medical opinions were obtained in January 
1999.  The report indicates that it was a response to a 
request for a medical opinion as to whether or not the 
veteran's death was directly or indirectly related to his 
service-connected disabilities.  The VA physician indicated 
that a review of the service records was made prior to the 
opinions rendered.  The physician noted that the death 
certificate showed the cause of death to be cardiorespiratory 
arrest due to kidney failure.  It was also noted that the 
kidney failure was a result of longstanding chronic 
hypertension.  The review did note that Dr. Boyd had 
expressed an opinion that the hypertension was a result of 
renal vascular problems secondary to service- connected 
shrapnel wounds to the left kidney.

The examiner noted that in an examination on May 28, 1945, 
shortly after the veteran's injury, there was no evidence of 
penetration of the abdominal cavity from the left flank 
injuries.  Also, in May 1986, another physician (VA) stated 
that he could find no evidence of renal injury secondary to 
service-connected shrapnel wounds.

The VA examiner stated that Dr. Boyd's assumptions would lead 
to the possible correlation of the veteran's longstanding 
hypertension being a result of a service- connected renal 
injury therefore leading to chronic renal failure and 
subsequently to his eventual demise could be easily made.  
The VA examiner noted that, "the probability, however, is 
that he [the private physician] was not aware that the 
shrapnel wounds sustained at the time of injury did not 
produce injury to the kidney as he had assumed."  The VA 
examiner stated that the private physician's assumptions were 
therefore invalid.

The examiner stated that with regard to whether it was as 
least as likely as not that the hypertension caused or 
aggravated the renal insufficiency, the answer would be yes.  
As to the question of whether it was as likely as not that 
the hypertension was initially manifested during active duty 
or within one year after service, the examiner stated that 
the service records did not show evidence of hypertension, 
and there was no evidence available that demonstrated 
hypertension within one year of separation from service.

As to whether it was at least as likely as not that 
hypertension was caused or aggravated by the service-
connected disabilities, the examiner indicated that he did 
not feel that there was a cause and effect relationship 
between the veteran's injuries and his hypertension.  With 
regard to aggravation, he stated that he did not think it was 
as likely as not that the service-connected injuries would 
have caused significant aggravation to cause persistent 
elevation of the veteran's blood pressure.

As to the question of whether it was as likely as not that 
the cause of the veteran's death was related to military 
service, the VA examiner responded no.  The examiner 
indicated that it "is not as likely as not that the cause of 
the veteran's death is related to his military service."

As to question of whether it was as likely as not that the 
service-connected disabilities caused or aggravated the cause 
of death, the examiner indicated that it was his medical 
opinion that they did not cause or aggravate the cause of 
death.  Lastly, as to the question of whether it was as 
likely as not that the service-connected disabilities 
contributed materially or substantially to the cause of death 
or resulted in such debilitation and general impairment of 
health to an extent as to render the veteran materially less 
capable of resisting the effects of the cause of death, the 
physician indicated that "no" would be the more appropriate 
response.

The examiner concluded by saying that in his opinion, the 
veteran's death secondary to cardiopulmonary arrest secondary 
to chronic renal failure secondary to chronic hypertension 
was the correct scenario.  However, in light of the fact that 
medical evidence demonstrated that the service-connected 
injuries did not cause damage to the kidneys that there is no 
direct correlation between the veteran's death and his 
service-connected disorders.  The physician further indicated 
that although the service-connected disorders did create a 
disability, he did not feel that the autonomic response would 
have been consistent enough to have produced a chronically 
elevated blood pressure to the point of causing chronic renal 
failure without this having been addressed early on in the 
veteran's post-war medical care from a psychiatric 
standpoint.  The examiner stated that in the course of 
reviewing the veteran's file, he did not find that the 
veteran had a difficult time in adjusting psychologically to 
the disabilities he sustained from his wartime injuries.

In a May 2002 statement, the appellant stated that she had 
submitted all the evidence that she had been able to obtain.  
She stated that she had contacted Dr. Terrell's family, and 
she was informed that they no longer had any records, 
therefore, the records from Dr. Terrell were no longer 
available.  

In November 2002, H.T., a friend of the veteran, submitted a 
statement.  He indicated that the veteran worked for him one 
day a month from the early 1950's to the late 1960's.  H.T. 
stated that the appellant raised a family and took care of 
all the veteran's needs, and she had no opportunity to save 
for retirement.  H.T. stated that the appellant was deserving 
of VA's assistance.

In July 2004, pursuant to the August 2003 Board remand, the 
Appeals Management Center requested the veteran's complete 
medical and dental record from the National Personnel Records 
Center (NPRC).  In July 2004, NPRC responded and indicated 
that the veteran's record was fire-related.  It was noted 
that the original service medical records were moldy and 
brittle and could not be mailed.  Photocopies of the service 
medical records were mailed instead.  

Analysis

I.  Service connection for the  cause of the veteran's death

Service connection will be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2004).  

Where a veteran served continuously 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and cardiovascular-renal disease, including 
hypertension, becomes manifest to a degree of at least 10 
percent within one year from the date of termination of 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such a disorder during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2004).  Additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.

Service-connected diseases or injuries involving active 
processes affecting vital organs receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  38 C.F.R. § 3.312(c)(3) 
(2004).  

Further, there are primary causes of death which by their 
very nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, but, even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 C.F.R. § 3.312(c)(4) 
(2004).

As indicated previously, the veteran's death certificate 
shows that the immediate cause of death was cardio-
respiratory arrest due to kidney failure.  The veteran was 
not service connected during his lifetime for a 
cardiovascular, respiratory, or kidney disability.  The 
evidence does not show that the veteran had a cardiovascular, 
respiratory, or kidney disability while in service or within 
one year following discharge from service.

The appellant has submitted statements from three of the 
veteran's private treating physicians which are to the effect 
that the in-service injury to the kidney caused the 
hypertension and renal failure which resulted in the 
veteran's death.  These opinions were based in part on the 
assumption that the in-service shrapnel wounds resulted in 
kidney damage.  However, there is no indication that these 
physicians actually reviewed the veteran's service medical 
records or other records in the claims folder other than 
their own treatment records.  

However, a VA physician in May 1986 in conjunction with a VA 
examination and the VA examiner in January 1999 both reviewed 
the service medical records.  The January 1999 review 
encompassed all records in the veteran's claims folder.  As 
such, the Board places more probative value on the opinions 
from the VA physicians.  In this regard, both VA physicians 
rendered opinions that the in-service shell fragment wounds 
did not result in any injury to the left kidney.  As such, 
the basis of the private medical opinions, that is, that 
there was an injury to the left kidney during service, is not 
supported by the service medical records and is, thus, 
incorrect.  Therefore, the conclusions of the private 
physicians are also not supported by the evidence.

Additionally, the VA specialist in January 1999 found no 
relationship between the cause of death and the veteran's 
military service.  The specialist also opined that the 
service-connected disabilities were not involved in the 
veteran's death and did not result in such debilitation and 
general impairment in health as to render the veteran 
materially less capable of resisting the effects of the cause 
of death.  The Board concurs with the January 1999 opinion. 

Although the appellant contends that the veteran's death was 
caused or contributed to by his in-service injuries, there is 
no indication, and she does not contend, that she has medical 
expertise that would qualify her to render a competent 
opinion on questions of medical causation.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); 38 C.F.R. § 3.159(a).

Accordingly, the Board finds that the preponderance of the 
evidence is against the appellant's claim for entitlement to 
service connection for the cause of the veteran's death.

II.  Entitlement to DIC under the provisions of 38 U.S.C.A. § 
1318

The law provides that DIC is payable to a deceased veteran's 
surviving spouse in the same manner as if the veteran's death 
were service-connected, when the veteran's death was not 
caused by his own willful misconduct, and at the time of his 
death, he was in receipt of or was entitled to receive 
compensation for service-connected disability that was 
continuously rated totally disabling by VA for a period of 10 
or more years immediately preceding death.  38 U.S.C.A. § 
1318(b) (West 2002); 38 C.F.R. § 3.22(a) (2004).  "Entitled 
to receive" means that at the time of death, the veteran had 
a service-connected disability rated totally disabling by VA 
but was not receiving compensation for any of various 
administrative reasons delineated, or if the veteran had 
applied for compensation but had not received total 
disability compensation due solely to clear and unmistakable 
error (CUE) in a VA decision concerning the issue of service 
connection, disability evaluation, or effective date.  38 
C.F.R. § 3.22(b) (2004).

In this case, the Board finds that the criteria for DIC 
benefits under the provisions of 38 U.S.C.A. § 1318 are not 
met.  The record reflects that the veteran was granted 
entitlement to a total rating for compensation purposes due 
to individual unemployability, effective from May 16, 1994.  
At the time of his death, the veteran was not in receipt of 
or was entitled to receive compensation for service-connected 
disability that was continuously rated totally disabling by 
VA for a period of 10 or more years immediately preceding 
death.  In addition, there is no evidence suggesting that the 
veteran was a prisoner of war at any time.  The appellant 
does not allege that there was CUE in any VA decision during 
the veteran's lifetime.

Since the veteran did not have a total rating for the 10 
years prior to his death, was not continuously rated as 
totally disabled for five years after service, and was not a 
prisoner of war, the appellant's claim must be denied.  38 
U.S.C.A. § 1318.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
is denied.




	                        
____________________________________________
LAWRENCE M. SULLIVAN 	
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


